ACCEPTED
                                                                                       14-14-00983-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                12/29/2014 12:04:03 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK



                      No. 14-14-00983-CV
                                                                     FILED IN
                                                             14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                  IN THE COURT OF APPEALS F             OR HET
                                                             12/29/2014 12:04:03 PM
                   FOURTEENTH DISTRICT OF T              EXAS CHRISTOPHER A. PRINE
                                                                      Clerk



                                  JEFFRAY ALTER

                                         V.

           BENJAMIN CARMONA AND BEACON SALES ACQUISITIONS, INC.


     On Appeal from the 61st Judicial District Court of Harris County, Texas
                     District Court Cause No. 2011-23496


                       MOTION TO DISMISS APPEAL


TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Appellees, Benjamin Carmona and Beacon Sales Acquisitions, Inc., file this

Motion to Dismiss the appeal in this matter filed by Appellant, Jeffray Alter.

                        PRELIMINARY STATEMENT
      This appeal should be dismissed because Jeffray Alter unconditionally

moved for entry of the trial court’s Final Judgment in this case, and in the form

Jeffray Alter drafted and approved. As a result, Jeffray Alter has waived any right

to challenge the judgment on appeal.
                                   ARGUMENT
      Following the jury trial of this matter, Jeffray Alter filed a Notice of

Submission, attaching a document the Notice referred to as “Plaintiff’s Final

Judgment.” (Ex. A) (emphasis added). The proposed Final Judgment attached to

the Notice was drafted by Plaintiff and signed by his counsel. (Id.) The proposed

Final Judgment “incorporated” the jury charge and verdict “for all purposes,” and

set forth each of the jury’s findings in the proposed Final Judgment itself. (Id.) It

also states: “Because it appears to the Court that the verdict of the jury is for the

Plaintiff, judgment should be rendered on the verdict in favor of the Plaintiff.” (Id.)

Again, all of this language was drafted by Plaintiff. The Court signed Jeffray

Alter’s proposed Final Judgment, without any changes, on September 23, 2014.

(Ex. B)

      On October 9, 2014, Appellee’s insurance carrier tendered a check in the

amount of $19,092.16, comprised of the $16,246.87 judgment plus $2,845.29 in

post-judgment interest. By way of its delivery from Hawkins & Associate on

October 16, 2014, this check was unconditionally tendered to Alter’s counsel for

full payment and satisfaction of the judgment, plus interest, that Alter proposed

and set for submission. (Ex. C) Alter now attempts to appeal the very judgment

he asked the trial court to enter, and has not returned the check.




                                          2
      A.    Generally, a party waives its right to appeal by proposing,
            consenting, or agreeing to a final judgment.
      It is black letter law that a party can waive its right to appeal by proposing a

Final Judgment. Indeed, a party generally cannot appeal from or attack a judgment

to which it has consented or agreed. See, e.g., Boufaissal v. Boufaissal, 251 S.W.3d
160, 166 (Tex. App.—Dallas 2008, no pet.) (holding party cannot complain on

appeal about an invited action or ruling); Bonner v. Tex. Children's Hosp., No. 13-

03-228-CV, 2006 Tex. App. LEXIS 1331, at *10 (Tex. App.—Corpus Christi

2006, pet. denied) (holding party waived right to appeal a judgment that was

requested “unqualified”); Leeper v. Woodrick, No. 2-04-00371-CV, 2005 Tex.

App. LEXIS 4834, at *7 (Tex. App.—Fort Worth 2005, no pet.) (dismissing appeal

on grounds that appellant consented to judgment); In re P.M.M., No. 07-00-00253-

CV, 2001 Tex. App. LEXIS 955, at *4-5 (Tex. App.—Amarillo 2001, no pet.)

(affirming order appellant approved “as to form and substance”); Hosey v. First

Nat’l Bank, 595 S.W.2d 629, 630 (Tex. Civ. App.—Corpus Christi 1980, writ

dism’d) (holding party waived right to appeal from agreed judgment); Posey v.

Plains Pipe Line Co., 39 S.W.2d 1100, 1100 (Tex. Civ. App.—Amarillo 1931, no

writ) (holding party had no right to appeal agreed judgment).

      The rationale behind this rule is that a party should not be allowed to

challenge on appeal an action or ruling which it invited. Gillum v. Republic Health

Corp., 778 S.W.2d 558, 563 (Tex. App.—Dallas 1989, no pet.). A party’s consent

                                          3
to the trial court’s entry of judgment waives any error, except for jurisdictional

error, contained in the judgment, and that party has nothing to properly present for

appellate review. DeLee v. Allied Finance Co., 408 S.W.2d 245, 247 (Tex. Civ.

App.—Dallas 1966, no writ).

      B.    To preserve a right to appeal, a party must make the trial court
            aware that it disagreed with the final judgment.
      If a party wants to preserve the right to appeal, it must follow steps set forth

by the Texas Supreme Court in First Nat’l Bank of Beeville v. Fojtik, 775 S.W.2d
632, 633 (Tex. 1989). These are not difficult, but they are mandatory.

      In Fojtik, after the jury returned a verdict of zero damages, the plaintiffs

filed a motion for judgment that read as follows:

      While Plaintiffs disagree with the findings of the jury and feel there is
      a fatal defect which will support a new trial, in the event the Court is
      not inclined to grant a new trial prior to the entry of judgment,
      Plaintiffs pray the Court enter the following judgment. Plaintiffs agree
      only as to the form of the judgment but disagree and should not be
      construed as concurring with the content and result.
Id. at 633 (emphasis added). The Supreme Court recognized the plaintiffs’

“reservation of the right to complain . . . [as] an appropriate exercise of such a

right.” Id. It explained: “There must be a method by which a party who desires to

initiate the appellate process may move the trial court to render judgment without

being bound by its terms.” Id.




                                          4
       Courts applying Fojtik have clarified that, although “specific language” may

not be absolutely necessary, the issue is “whether the trial court was made aware

that the party requesting judgment be entered disagreed with the judgment.”

Seeberger v. BNSF Ry. Co., No. 01-12-00583-CV, 2013 Tex. App. LEXIS 12108,

at *7 (Tex. App.—Houston [1st Dist.] Sept. 26, 2013, pet. denied). One court

explained that “when a party makes an unqualified motion for entry of judgment . .

. the only issue is whether the trial court entered the judgment that the party asked

it to enter.” Sincerely Yours, L.P. v. NCI Bldg. Sys., L.P., No. 07-10-00280-CV,

2011 Tex. App. LEXIS 931, at *5 (Tex. App.—Amarillo 2011, pet. denied). That

court ultimately dismissed the appeal in that case, concluding:

       If a party moves for entry of judgment without reservation, as
       [appellant] did in the present case, we hold that all appellate issues
       that challenge the judgment or any portion of the judgment that was
       unqualifiedly requested by that party and entered by the trial court are
       waived. If a party wants to preserve issues for attack on appeal, the
       party must reserve that right in its motion for entry of judgment by
       stating that it agrees only with the form of the judgment, and disagrees
       with the content and result of the judgment.

Id. at *6-7.

       C.      Jeffray Alter waived his right to appeal by unconditionally
               requesting the Final Judgment.
       Jeffray Alter did not follow any of the steps set forth in Fojtik or the cases

following it. In fact, he did exactly the opposite. Alter requested the trial court to

sign a final judgment without ever stating his disagreement with the judgment,


                                          5
without explaining he was agreed only as “to form,” without reserving his right to

appeal, and without otherwise noting his intention to challenge the judgment.

Instead, Alter unconditionally submitted a proposed Final Judgment (signed by his

counsel) that rendered judgment in his favor. At the time of this action, the trial

court was not aware that Alter disagreed with the judgment. 1 And it entered the

judgment Alter requested. As such, Alter waived his right to appeal the Final

Judgment and the jury’s findings incorporated into that judgment.

                                              CONCLUSION
        For all these reasons, Appellees, Benjamin Carmona and Beacon Sales

Acquisitions, Inc., request the Court to dismiss Jeffray Alter’s appeal (before

setting the parties’ briefing schedule, to save time and resources) because he

received exactly what he requested—a Final Judgment based on the jury’s

findings. Appellees further request any further relief to which they are entitled.

                                                     Respectfully submitted,


                                                     /s/ Jessica Z. Barger
                                                     Jessica Z. Barger
                                                     State Bar No. 24032706
                                                     Bradley W. Snead
                                                     State Bar No. 24049835
                                                     WRIGHT & CLOSE, LLP

1
    A month later, on October 22, 2014, Alter filed a motion for new trial and motion for judgment notwithstanding
    the verdict complaining about the judgment and expressing his intent to appeal. This is too late. This occurred
    after the trial court signed his proposed final judgment that he set for submission. Alter never indicated to the
    trial court that he disagreed with the verdict prior to submitting a proposed judgment on the jury’s verdict. The
    trial court signed Alter’s proposed judgment based on the jury’s verdict.

                                                         6
One Riverway, Suite 2200
Houston, Texas 77056
(713) 572-4321
(713) 572-4320 (fax)
barger@wrightclose.com
snead@wrightclose.com

ATTORNEYS FOR BENJAMIN
CARMONA AND BEACON SALES
ACQUISITION, INC.




  7
                        CERTIFICATE OF SERVICE

     I hereby certify that, on December 29, 2014, a true and correct copy of this
document was served on counsel of record in compliance with the Texas Rules of
Appellate Procedure:


Richard Plezia
Bridget Ann White
RICHARD J. PLEZIA & ASSOCIATES
11200 Westheimer, Suite 620
Houston, Texas 77042

Frederick J. Dailey
FREDERICK J. DAILEY P.C.
1710 South Dairy Ashford, Suite 103
Houston, Texas 77077


                                           /s/ Jessica Z. Barger
                                           Jessica Z. Barger




                                       8
TAB A
                                                                                             9/10/2014 3:59:18 PM
                                                                                             Chris Daniel - District Clerk
                                                                                             Harris County
                                                                                             Envelope No: 2449173
                                                                                             By: KIRBY, TERESA A

                                                  CAUSE NO. 2011-23496

               JEFFRAY ALTER                                §      IN THE DISTRICT COURT OF
                                                            §
               v.                                           §        HARRIS COUNTY, TEXAS
                                                            §
               BENJAMIN CARMONA & BEACON                    §
               SALES ACQUISITION, INC.                      §         61ST JUDICIAL DISTRICT


                                                NOTICE OF SUBMISSION

                      Please take notice that Plaintiff's Final Judgment will be heard by submission on the 22nct
               day of September, 2014 at 8:00 a.m. before the Honorable Judge Al Bennett, located at 201
               Caroline, Houston, Texas 77002.



                                                                   Respectfully submitted,



                                                                   Is/ Richard J. Plezia
                                                                   RICHARD J. PLEZIA



               RICHARD J, PLEZIA & ASSOCIATES
               11200 Westheimer, Suite 620
               Houston, Texas 77042
               Telephone: 713-800-1151
               Facsimile: 281-602-7735
               CO-COUNSEL FOR PLAINTIFF

               FREDERICK J. DAILEY
      N
               14730 Carolcrest
      """'0
               Houston, Texas 77079
       0
       OJ)
       ol      Telephone: (281) 493-3333
::1   c..
        I      Facsimile: (281) 497-2463
      '-0
      t--
      N
               CO-COUNSEL FOR PLAINTIFF
      t--
      0\
      N
      N
      '-0
       ;...:
       0
      .D
       E

      -
       ;:l
      z
       1::
       0
       E
       ;:l
       C)
       0
      0
      -o
       0
      !;=:

      ~
      u
                               CERTIFICATE OF SERVICE

        Pursuant to Texas Rules of Civil Procedure, I have delivered copies of this document on
the 101h day of September, 2014, to all opposing counsel and/or parties in one or more of the
following ways (as indicated):

              Certified Mail Return Receipt Requested
       _lL    Telephonic Document Transfer (Via Fax)
              Regular Mail
              Hand Delivery
       _lL    Notice Provided byE-filing with the Court


                                                   Is/ Richard J. Plezia
                                                   RICHARD J. PLEZIA

Steven R. Hollingsworth
HAWKINS & ASSOCIATES
2777 Allen Parkway, Suite 370
Houston, Texas 77019
          I, Chris Daniel, District Clerk of Harris
          County, Texas certify that this is a true and
          correct copy of the original record filed and or
          recorded in my office, electronically or hard
          copy, as it appears on this date.
          Witness my official hand and seal of office
          this December 29. 2014


          Certified Document Number:         62297276 Total Pages: 2




          Chris Daniel, DISTRICT CLERK
          HARRIS COUNTY, TEXAS




~~
 I
.J




     In accordance with Texas Government Code, 406.013 electronically transmitted authenticated
     documents are valid. If there is a question regarding the validity of this document and or seal
     please e-mail support@hcdistrictclerk.com
                                                                                                           9/10/2014 3:59:18 PM
                                                                                      Chris Daniel - District Clerk Harris County
                                                                                                          Envelope No. 2449173
                                                                                                              By: TERESA KIRBY


                                            CAUSE NO. 2011-23496

     JEFFRA Y ALTER                                  §       IN THE DISTRICT COURT OF
                                                     §
     v.                                              §         HARRIS COUNTY, TEXAS
                                                     §
     BENJAMIN CARMONA & BEACON                       §
     SALES ACQUISITION, INC.                         §         6tST JUDICIAL DISTRICT

                                              FINAL JUDGMENT

                On August 25, 2014, this cause came to be heard and Jeffray Alter, appeared in person

     and by attorney of record and announced ready for trial. Benjamin Carmona and Beacon Sales

     Acquisition, Inc., Defendants, appeared in person and by attorney of record and announced ready

     for trial. A jury consisting of twelve qualified jurors was duly empanelled and the case proceeded

     to triaL

                The Court after motion for Directed Verdict brought by the Defendants granted a directed

     verdict dismissing Plaintiffs claims for gross negligence on the part of both against Defendants,



     granted Directed Verdict dismissing claims for contributory negligence alleged by Defendants.
:I
:I              At the conclusion of the evidence, the Comt submitted the questions of fact in the case to

     the jury. The charge of the Court and the verdict of the jury are incorporated for aU purposes by

     reference herein. The jury returned the following finding:

     QUESTION NO. 1:

                Did the negligence, if any, of Benjamin Carmona proximately cause the occurrence in

     question?

,,              Beacon Sales Acquisition, Inc. is legalJy responsible for the conduct of Benjamin
 I
 I

)    Cannona, its employee, on the occasion in question.

                Answer "Yes" or "No":

                     YES

     Final Judgment                                                                                     1
                                                                     ~ JO I a~nd- ~LZL6ll9 :JaqwnN lU:lwn:~oa pa!J!l.l:l:J
        QUESTION NO. 2:

               What sum of money, if paid now in cash, would fairly and reasonably compensate J effray

        Alter for his injuries, if any, that resulted from the occurrence in question'?

                Consider the elements of damages listed below and none other. Consider each

        element separately. Do not award any sum of money on any element ifyou have otherwise,

        under some other element, awarded a sum of money for the same loss. That is, do not

        compensate twice for the same loss, if any. Do not include interest on any amount of

        damages you find.

               You are instructed that any monetary recovery for loss of earning capacity is subject

        to federal income taxes. Any recovery for any other element of damages listed below is not

        subject to federal income taxes.

               Do not include any amount for any condition that did not result from the occurrence

_____________in_ques_tiun.~---~-----~---~---~-----~---~------

               Do not include any amount for any condition existing before the occurrence in

        question, except to the extent, if any, that such other condition was aggravated by any other

        injuries that resulted from the occurrence in question.

               Do not include any amount for any condition resulting from the failure, if any, of

        Jeffray Alter to have acted as a person of ordinary prudence would have done under the

        same or similar circumstances in caring for and treating his injuries, if any, that resulted

        from the occurrence in question.

               Answer separately, in dollars and cents, for damages, if any. Do not reduce the

        amounts, if any, in your answers because of the negligence, if any, of Jeffray Alter, in

        Question Nos. 1 and 2. Any recovery will be determined by the court when it applies the

        law to your answers at the time of judgment.

        Final Judgment                                                                                            2
                                                                        !; JO   Z ::11llld - 5;LU6ZZ9 :J::JqwnN lU::lWn:lOQ p::l!J!lJ::l:)
               a. Physical pain and mental anguish sustained in the past.

               Answer:    _,.;J$~1..1.!.0~0=0C!.!.O!.!:O:..__


               b. Physical pain and mental anguish that, in reasonable probability, Jeffi"ay Alter

                    will sustain in the future.

               Answer:           $0.00- - -

               c. Physical impairment sustained in the past.

               Answer:           $0.00_ _

               d. Physical impairment that, in reasonable probability, Jeffray Alter will sustain

                    in the future.

               Answer:           $0.00- - -

               e. Loss of eaming capacity sustained in the past.

               Answer:           $0.00_ _

               f.   Loss of eaming capacity that, in reasonable probability, Jeffray Alter will

                    sustain in the future.

               Answer: .         $0.00
                                           ---
               g. Medical care expenses incurred in the past.

               Answer: _$15,246.87_

               h. Medical care expenses that, in reasonable probability, Jeffray Alter will incur

                    in the future.

               Answer:          $0.00- - -

       Because it appears to the Court that the verdict of the jury is for the Plaintiff, judgment

should be rendered on the verdict in favor of the Plaintiff.

       Further, the Court finds that prejudgment interest is 5.0%. On September 2, 2014, the

prime rate was 3.25%. Prejudgment interest beings on April 17, 2011, the date the lawsuit was


Final Judgment                                                                                   3
                                                                s JO £<>lied- SLZL6'l'l9 :J<>qwnN lU<>wnooa p<>YJU<>:J
filed, to and including the day before the date shown when this judgment is signed. The daily

rate of prejudgment interest is 0.01369863%.

        Further, the Court finds Benjamin Cannona was working within the course and scope of

his employer Beacon Sales Acquisition, Inc. This was admitted by the parties, bo,th Plaintiff and

Defendants.

        Further, the Court finds that pursuant to Tex. Prac. & Rem. Code§ 33.013 Beacons Sales

Acquisition, Inc. is liable for the jud&rment rendered herein.

        Further, the Court finds that the amount of the judgment for Jeffiay Alter is $16,246.87.

        IT IS THEREFORE ORDERED that Jeffiay Alter recover actual damages from the

Defendant Beacon Sales Acquisition, Inc. in the sum of $16,246.87 plus prejudgment and post

judgment interest as calculated in this order.

        IT IS THEREFORE ORDERED that the total amount of the judgment here rendered

will bear interest at the rate of 5.00% compounded annually until the date the judgment is paid.

The daily rate is: 0.01369863%.

        All costs of court spent or incurred in this cause are adjudged against Defendants.

       All writs and processes for the enforcement and collection of this judgment or the costs

of court may issue as necessary.

        All relief requested in this case and not expressly granted is denied. This judgment finally

disposes of all parties and claims and is a final judgment.

       All other relief not expressly granted in this judgment is denied.

        SIGNED this _ _ day of _ _ _ _ _ _ _ , 2014.




                                                      JUDGE PRESIDING



Final Judgment                                                                                  4
                                                                 SJO p a~nd- SLZL6"Cl9 :JaqwnN lUawn;:,oa pag:pJa;J
Texas ar No. J 6072800
RICHARD J. PLEZIA & ASSOCIATES
11200 Westheimer Rd., Suite 620
Houston, Texas 77042
Phone: 713-800-1151
Facsimile: 281-602-7735

ATTORNEY FOR PLAINTIFF




Final Judgment                                                         5
                                  S JO S ::l~lld- SLZL6ZZ9 :J::JqwnN lU::Jwnooa p::l!J!lJ::l:J
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this December 29.2014


     Certified Document Number:         62297275 Total Pages: 5




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
TAB B
                    • I~   1




                                                                                                                                       9/10/2014 3:59:18 PM
                                                                                                                  Chris Daniel • District Clerk Harris County
                                                                                                                                      Envelope No. 2449173
                                                                                                                                          By: TERESA KIRBY


                                                                      CAUSE NO. 2011-23496                                @qOJ
                   JEFFRAY ALTER                                                   §          IN THE DISTRICT COURT OF
                                                                                   §
                   v.                                                              §             HARFUSCOUNTY,TEXAS
                                                                                   §
                   .BENJAMIN CARMONA & BEACON                                      §
                   SALES ACQUISITION, INC.                                         §               6tST JUDICIAL DISTRICT

                                                                        FINAL JUDGMENT
                  . . ..             t·.
                                        On August 25, 2014, this cause came to be heard and Jeffray Alter, appeared in person

                   and by attorney of record and announced ready for trial. Benjamin Carmona and Beacon Sales

                   Acquisition, Inc., Defendants, appeared in person and by attorney of record and announced ready

                   for trial. A jury consisting of twelve qualified jurors was duly empanelled and the case proceeded

                   to trial.

                                        The Court after motion for Directed Verdict brought by the Defendants granted a directed

                   $erdict. dismissing Plaintiffs claims for gross negligence on the part of both against Defendants,

       -------·~eacon and-Carmona:-Tlie"Courtafter inohoni'Or"'btrecfed--verdictoroughToy the-Plaintiff.·

                   gr~'}tei:l               Directed Verdict dismissing claims for contributory negligence alleged by Defendants.

                                        At the conclusion of the evidence, the Court submitted the questions of fact in the case to

                   the jury. The charge ofthe Court and the verdict of the jury are incorporated for all purposes by

                   reference
                    .·,      herein. The jury returned the following finding:

                   QUESTION NO. 1:
V)




-
"""0

                   q1;1estion?
                                        Did the negligence, if any, of Benjwnin Carmona proximately cause the occurrence in



                                        Beacon Sales Acquisition, Inc. is legally responsible for the conduct of Benjamin

                   Curmooa, its employee, on the occasion in question .
                    • ~ 1'.    i;. . .. ~

                                        Answer "Yes" or "No":

                                                YES

                   Fi~!al Judgment
                                                                         RECORDER'S MEMORANDUM              '
                                                                         Th1s inslrument is of poor quamy
                                                                               at the lime of 1mag1ng
                      '.




                  QUESTION
                 •~I  ·I
                           NO. 2:
                           I    ~




                                    What sum of money, if paid now in cash, would fairly and reasonably compensate Jeffray

                 Alter for his injuries, if any, that resulted from the occurrence in question?

                                    · Consider the elements of damages llsted below and none other. Consider each

                 ~lement separately. Do not award any sum of money on any element if you have otherwise,

                 under some other element, awarded a sum of money for the same loss. That ~is, do not

                 compensate twice for the same loss, if any. Do not include ipterest on any amount of

                 damages you find.
                                                                                                        .,
                 .L .           . you    are instructed that any monetary recovery for loss of earning capacity is subject
                  .. ••. r':·   ti"'

                 tci fed~ral income taxes. Any recovery for any other element of damages listed below is not

                 subject to federal income taxes.
~•,



~                                   Do not iriclude.any amount for any condition that did not result from the occurrence

      _____________in~ques.tion . _ _ _ _ __

                                    Do not include any amount for any condition existing before the occurrence in

                 question, except to the extent, if any, that such other condition was aggravated by any other

                 injuries that resulted from the occurrence in question.

                                    Do not include any amount for any condition resulting from the failure, if any, of
                 ::~:.: ,s..,   !i':~·
                 Jef,fray' Alter to have acted as a person of ordinary prudence would have done under the

                 same or similar circumstances in caring for and treating his injuries, if any, that resulted

                 from the occurrence in question.

                                    Answer separately, in dollars and cents, for damages, if any. Do not reduce the

                 amounts, if any, in your answers because of the negligence, if any, of Jeffray Alter, In

                 Question Nos. 1 and 2. Any recovery will be determined by the court when it applies the

                 la).v. to your answers at the time of judgment.

                 Final Judgment                                                                                  2
                                               a. Physical pain and mental anguish sustained in the past.

                                               Answer: _..:~:$:..:.I..,..o=oo.....=oo...___

                                               b. Physical pain and mental anguish that, in reasonable probability, Jeffray A1ter

                    •     •••           J
                                                     will sustain in the future .
                   ••• •)•'         ·'J'•

                  ·, f;'. ;-:   •   ~
                                               Answer:              $0.00._ __

                                               c. Physical impairment sustained in the past.

                                               Answer:             $0.00_ __

                                               d. Physical impairment that, in reasonable probability, Jeffiay Alter will sustain

                                                     in the future.

                                               Answer: _$0.00_ __

                                               e. Loss of eaming capacity sustained in the past.

                                               Answer:             $0.00._ __

·---··.. ~ ____··.:..::._·_ _ _ _
                                f.·- L~!~f e~~~ng __~~£.~city that, in t:ea~~abl~_pr~~~bili~~.-:!_~~~~--Al~~...~~-11 ...

                                                    sustain in the future.

                                               Answer:             $0.00._ __

                                               g. Medical care expenses incurred in the past.

                                               Answer: _$15,246.87_

                                               h. Medical care expenses that, in reasonable probability, Jeffiay Alter will incur

                                                    in the future.

                                               Answer: _$0.00._ __

                                    ·,Because it appears to the Court that the verdict of the jury is for the Plaintiff, judgment
              .    ·',-    ..
              should be rendered on the verdict in favor of the Plaintiff.

                                        Further, the Court ~nds that prejudgment interest is 5.0%. On September 2, 2014, the

              prime rate was 3.25%. Prejudgment interest beings on April 17, 2011, the date the lawsuit was
                                                )

              Final Judgment                                                                                            3
flied, to and including the day before the date shown when this judgment is signed. The daily
rate of prejudgment interest is 0.01369863%.

       Further, the Court finds Benjamin Cannona was working within the course and scope of

his employer Beacon Sales Acquisition, Inc. This was admitted by the parties, both Plaintiff and

Defendants.

       Further, the Court finds that pursuant to Tex. Prac. & Rem. Code§ 33.013 Beacons Sales

Acquisition, Inc. is liable for the judbrment rendered herein .

      .--:further, the Court finds that the amount of the judgment for Jeffiay Alter is $16,246.87.

r: . IT IS     THEREFORE ORDERED that Jeffray A1ter recover actual damages from the

Defendant Beacon Sales Acquisition, Inc. in the sum of $16,246.87 plus prejudgment and post

judgment interest as calculated in this order.

        IT IS THEREFORE ORDERED that the total amount of the judgment here rendered

will bear interest at the rate of 5.00% compounded anp.ually until the date the judgment is paid.

The daily rate is: 0.01369863%.

       AU costs of court spent or incurred in this cause are adjudged ~gainst Defendants .

       .fJl writs and processes for the enforcement and collection of this judgment or the costs
of court may issue as necessary.
•'·
        All relief requested in this case and not expressly granted is denied. This judgment finally

disposes of all parties and claims and is a final judgment.

        All other relief not expressly grant~ in tltis judgment is denied.

        SIGNED this            day of    SEP 2 ~ 2014




        ·\


                                                                                            4
         Texas ar No. 16072800
         RICHARD J. PLEZIA & ASSOCIATES
         11200 Westheimer Rd., Suite 620
         Houston, Texas 77042
         Phone:713-800-1151
         Facsimile: 281-602-7735

         ATTORNEY FOR PLAINTIFF




tr)
.....0
tr)
            "
 Ill
 ~
                                                                                                           "




     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 6. 2014


     Certified Document Number:         62464336 Total Pages: 5




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
TAB C
                                                                                                                                                                  t~
           AMERICAN INTER NATIONAL GROU P - (LMS)
           P.O. Box 9918
           Amarillo, TX 791 05-59 18


            Electronic Service Requested
                                                                                  l 1H .. IU IUUI08
                                                                                                                                               tw{u,( )xU
                                                                                                                                   H~~s1ls;£rar~i
                                                                                                                                                            (jJ
                                                                                                                                                                             -
                                                                                                                                           OCT 1 6 2014
                                                            3 - I>IG IT 7 7 0
              1 3 899 0 - 38 20 AT 0-403                                                                         Check No.: 27251226
              111'1' alt•tlllu•ll''l•'ll •l'lllllln•t•III•'•'•I•IIJ•It111'1'111                                     RFP No.: 657077                                          ~
                                                                                                                                                                             ,....
              ( . HAWKINS % HAWKINS & ASSOC                                 57                                  Check Date: 10/10/2014
              2777 ALLEN PKWY STE 370                                                                                                                                        >
                                                                                                                                                                             z
              HOUSTON, TX 77019-2192                                                                          Check Amount: 19,092.16                                        w
                                                                                                                    Insured: BEACON SALES ACQU ISITION,
                                                                                                                             INC.
                                                                                                                  Claimant: ALTER JEFFRAY

                                                                                                                 Claim Office: 684
                                                                                                           Insuring Company: NATIONAL UNION FIRE
                                                                                                                               INSURANCE CO. OF
                                                                                                                               PITTSBURGH
                                                                                                                 Payee Name: JEFFRAY ALTER AND HIS
                                                                                                                               ATTORNEY




                    Po licy No.                Claim No.                  Symbol                      Date of Loss   Type           Status     I      Amount
                 000001469509                  00341124                      03                        12/21/2010    IND       0    I                  19,092.16
                                                                                                                       Total Amount                    19,092.16
               Reason for Payment
               JUDGMENT PLUS INTEREST




                                        Use File# 684/00341124 on all correspondence for prompt processing.
                                                      For check information call: 877-802-5246




        F O R SEC URI TY PUR PO SES, T H E FACE O F THIS DOCUMENT CONTAINS                        •     A BLUE BAC KGROUND AND MICROPRINTING IN THE BORDER

          NATIONAL UNI ON FIRE LNSURANCE CO. OF PITISBURGH

           C la im No: 0034 11 24 Policy No.: 000001469509                                                                              CII ECK No.    2725 1226
           Reason for Payment JU DGM ENT PLUS INTEREST                                                                                  RFP No.        00657077
                                                                                                                                        DATE           10/10/2014
              *********Nineteen Thousand Ninety Two & 16/100 Dollars***                                                                                \\lOt '\I I'   \II)
::,Y)
:-0     Pay               J EFFRAY ALTER AND HIS ATTORN EY                                                              Void afitr 90 D1y-,:          *******$ 19,092.16 1
20 TO THE                 RIC HARD J. PLEZIA
r   RDEROF

         JPMORGAN CIIASE BANK, N.A
            SYRACUSE, NY 13206
                          DO NOT C A SH IF WATERM ARK IS NOT PRESENT ON TH E REVERSE SIDE OF THIS DOCUMENT· HOLD AT AN ANGLE TO VIEW
                                     HAWKINS &ASSOCIATES
                                             Attorneys At Law
                            2777 Allen Parkway • Suite 370 • Houston, Texas 77019
                                      TEL: 713-831-4800 • FAX: 830-542-5616

   CONNIE lh IIA WKINS                                                                                   VIVIAN L. ETHRIDGE
   MARGO ORNHI.AS                                                                                     Located In Snn Antonio, TX
   BRIAN G. CANO                                                                                       Direct Dial: 713·702-4139
   OLGA PANCHENKO



                                                      October 16, 2014

 Richard Plezia                                                                                Via Overnight Delivery
 Richard J. Plezia & Associates
 11200 Westheimer, Suite 620
 Houston, Texas 77042

 Re:       Cause No. 2011-23496; Jeffray Alter v. Benjamin Carmona and Beacon Sales
           Acquisition, Inc.; In the 61 51 Judicial District Court, Harris County, Texas

        Enclosed please find a copy of the Final Judgment and check number 27251226,
in the amount of $19,092.16, made payable to Jeffray Alter and His Attorney Richard
Plezia. Defendants tender this amount unconditionally in full satisfaction and for release
of the judgment dated September 23, 2014 rendered in Cause No. 2011-23496 styled;
JeffrayA!ter v. Benjamin Carmona and Beacon Sales Acquisition, Inc. pending in the 61 51
Judicial District Court, Harris County, Texas.

           Should you have any questions, please feel free to call me.

                                                                           Sincerely,


                                                                            Cr,~v- /y:..~•
                                                                           Connie L.      Ha~lns
cc:       Frederick J. Daily
          Frederick J. Daily, P.C
          1710 South Dairy Ashford, Suite 103
          Houston, Texas 77077




C:\Documents nnd Scttings\cohawkin\Locnl Scttings\Tcmpollll)' Internet Files\Contcnt0utlook\JH07NSXN\Icllcr-seltle-ck.doc:nc
UPS CampusShip: Shipment Label                                                                               Page I of!


UPS CampusShip: View/Print Label

1. Ensure there are no other shipping or tracking labels attached to your package. Select the
   Print button on the print dialog box that appears. Note: If your browser does not support this function
   select Print from the File menu to print the label.

2. Fold the printed sheet containing the label at the line so that the entire shipping label is visible.
   Place the label on a single side ofthe package and cover It completely with clear plastic
   shipping tape. Do not cover any seams or closures on the package with the label. Place the
   label in a UPS Shipping Pouch. If you do not have a pouch, affix the folded label using clear plastic
   shipping tape over the entire label.

3. GETTING YOUR SHIPMENT TO UPS
   UPS locations Include the UPS Store®, UPS drop boxes, UPS customer centers, authorized
   retail outlets and UPS drivers.
   Schedule a same day or future day Pickup to have a UPS driver pickup all your CampusShip
   packages.
   Hand the package to any UPS driver in your area.
   Take your package to any location of The UPS Store®, UPS Drop Box, UPS Customer Center, UPS
   Alliances (Office Depot® or Staples®) or Authorized Shipping Outlet near you. Items sent via UPS
   Return SeiVices(SM) (including via Ground) are also accepted at Drop Boxes. To find the location
   nearest you, please visit the Resources area of CampusShip and select UPS Locations.

   Customers with a Dally Pickup
   Your driver will pickup your shipment(s) as usual.




  FOLD HERE




https://www.campusship.ups.com/cship/create?ActionOriginPaic=default_PrintWindo...                           I 0/16/2014
UPS: Tracking Information                                                       Page I of!


 ~~ Proof of Delivery                                         ClnsqWln!low



oaarcustomor,
Thlsnouce serves as proof of delivery for the shipment listed below.
Tr.~cklng Number:                              1Z87EOE21396738941
Service:                                       UPSNoxtDoyAlrSavcrl!l
Shlppod/BIIIodOn:                              10/1612014
 Dollvorad On:                                 101171201412:48 P.M.
Do livered To:                                 HOUSTON, TX, US
Signed By:                                     NORRA
LoftAt:                                        Reception
Thank you forgMng us this opportuMyto serve you.
Sincerely,
UPS
Trocklng rasults provided by UPS: 10/21/201411:58 A.M. Er
     P11n! This P11gn                                          C!QsgWindow




http://wwwapps.ups.com/WebTracking/processPOD?Requester-&tracknum=IZ87EOE21 ... I 0/21/2014